Case 0:20-cv-60416-AMC Document 110-22 Entered on FLSD Docket 08/13/2021 Page 1 of
                                       13




                     EXHIBIT 116
Case 0:20-cv-60416-AMC Document 110-22 Entered on FLSD Docket 08/13/2021 Page 2 of
                                       13




                                                                             TOCMAIL_00001363
Case 0:20-cv-60416-AMC Document 110-22 Entered on FLSD Docket 08/13/2021 Page 3 of
                                       13




                                                                             TOCMAIL_00001364
Case 0:20-cv-60416-AMC Document 110-22 Entered on FLSD Docket 08/13/2021 Page 4 of
                                       13




                                                                             TOCMAIL_00001365
Case 0:20-cv-60416-AMC Document 110-22 Entered on FLSD Docket 08/13/2021 Page 5 of
                                       13




                                                                             TOCMAIL_00001366
Case 0:20-cv-60416-AMC Document 110-22 Entered on FLSD Docket 08/13/2021 Page 6 of
                                       13




                                                                             TOCMAIL_00001367
Case 0:20-cv-60416-AMC Document 110-22 Entered on FLSD Docket 08/13/2021 Page 7 of
                                       13




                                                                             TOCMAIL_00001368
Case 0:20-cv-60416-AMC Document 110-22 Entered on FLSD Docket 08/13/2021 Page 8 of
                                       13




                                                                             TOCMAIL_00001369
Case 0:20-cv-60416-AMC Document 110-22 Entered on FLSD Docket 08/13/2021 Page 9 of
                                       13




                                                                             TOCMAIL_00001370
Case 0:20-cv-60416-AMC Document 110-22 Entered on FLSD Docket 08/13/2021 Page 10 of
                                       13




                                                                             TOCMAIL_00001371
Case 0:20-cv-60416-AMC Document 110-22 Entered on FLSD Docket 08/13/2021 Page 11 of
                                       13




                                                                             TOCMAIL_00001372
Case 0:20-cv-60416-AMC Document 110-22 Entered on FLSD Docket 08/13/2021 Page 12 of
                                       13




                                                                             TOCMAIL_00001373
Case 0:20-cv-60416-AMC Document 110-22 Entered on FLSD Docket 08/13/2021 Page 13 of
                                       13




                                                                             TOCMAIL_00001374
